Citation Nr: 1609978	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-49 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for low back strain with degenerative joint disease, prior to December 2, 2013.

2.  Entitlement to an evaluation in excess of 20 percent for low back strain with degenerative joint disease, since December 2, 2013.

2.  Entitlement to a finding of total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1979 to July 1980.

This matter is before the Board of Veterans' Appeals (Board) from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied an increased evaluation for low back strain. 

In May 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) held at the RO.  A transcript of the hearing is associated with the claims folder.  This matter was subsequently remanded by the Board in September 2011 for additional development, and is now returned for further appellate consideration.  

During the pendency of the appeal, a February 2014 rating decision granted an increased rating for the Veteran's low back strain with degenerative disc disease of 20 percent effective December 2, 2013.  As the Veteran has not expressed his satisfaction with the award, and it does not represent the maximum possible rating, the appeal with regard to both stages of evaluation continues.  AB v. Brown, 6 Vet. App. 35 (1993).  The same decision denied a formal claim for TDIU, filed in December 2013.  The Board notes that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Veteran's claim for a TDIU due to service-connected disability is part and parcel of the increased rating claim already on appeal, and need not be separately perfected.

A May 2013 rating decision granted service connection for radiculopathy of the lower extremities as related to the Veteran's service-connected back condition, with separate evaluations.  The Veteran did not appeal this decision, and as a result, the Board will not address the Veteran's current evaluations for radiculopathy of the lower extremities.

The issue of entitlement to service connection for constipation secondary to medication for service-connected low back strain was previously referred in the Board's September 2011 Remand but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The issues of evaluation of the low back since December 2, 2013 and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Prior to December 2, 2013, the Veteran's low back strain manifested with painful motion; but not forward flexion of the thoracolumbar spine 60 degrees or less, combined range of motion of the thoracolumbar spine of 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, revered lordosis, or abnormal kyphosis, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine; or any incapacitating episodes.



CONCLUSION OF LAW

Prior to December 2, 2013, the criteria for a disability rating in excess of 10 percent for lower back strain, degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in September 2011.  The Board instructed the RO to: (1) obtain completed VA treatment records; (2) schedule the Veteran for a VA spine examination; and (3) readjudicate the claims.

VA obtained updated VA treatment records.  The Veteran was scheduled for and attended August 2012 and January 2014 VA spine examinations.  The matter was readjudicated in September 2012, May 2013, and September 2015 Supplemental Statement of the Cases (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

VA should notify the Veteran of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112   (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3). 

VA provided the Veteran with adequate notice with an October 2008 letter for his low back claim, and in a separate December 2013 letter for his TDIU claim.  As a result, VA has met its duty to notify.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs), identified private medical records, social security records, and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991); 38 C.F.R. § 3.327(a).

A VA examination for the Veteran's back condition on appeal was most recently afforded in January 2014.  The record does not suggest and the Veteran has not alleged that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303   (2007).  Moreover, evidence received since the most recent examination does not indicate that the Veteran's conditions have changed such as to warrant the scheduling of new VA examinations to reassess the symptoms and severity of his disabilities on appeal.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.   

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the presiding VLJ fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ identified the issues on appeal during the hearing and discussed the basis of the prior determination, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Additionally, there is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

III.  Low Back Condition Prior to December 2, 2013

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56   (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59  (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.  

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261   (1994).

The Veteran filed his increased rating claim on October 2, 2008.  The Veteran is currently rated at 10 percent for lower back sprain, degenerative disc disease under Diagnostic Code 5010-5237 for the period prior to December 2, 2013.  As of December 2, 2013, the Veteran is rated at 20 percent.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27. 

Diagnostic Code 5010 instructs the rater to evaluate the disability under Diagnostic Code 5003 for degenerative arthritis.  Diagnostic Code 5003 instructs for rating on the basis of limitation of motion of the specific joint or joints involved, when such limitation of motion warrants a compensable rating.  When limitation of motion does not warrant a compensable rating, Diagnostic Code 5003 warrants a 10 percent rating for degenerative arthritis identified by X-ray findings when the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes.  In addition, a 20 percent rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating. 

Under the General Rating Formula, a thoracolumbar spine injury is rated as follows: a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The rating criteria further explain under Note (1), that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part): a 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1) for purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

A December 2008 VA MES examination documented moderate stiffness and weakness related to the condition.  The Veteran reported daily flare-ups resulting in the inability to move with pain; he also indicated that flare-ups lasted all day, every day.  Washing dishes causes the flare-ups.  A cane was used.  The Veteran reported being able to walk half a block, walk was unsteady, and he has a history of falls.  The Veteran reported bowel issues associated with the condition.  Physical examination revealed the following objective findings: abnormal gait, normal posture, normal position of the head, normal curvatures of the spine, symmetry in appearance, symmetry and normal rhythm of spinal motion, and painful range of motion.  There was no ankylosis.  

The following objective range of motion findings were documented: flexion 90 degrees with pain at 90, extension 30 degrees with pain at 30, bilateral flexion 30 degrees with pain at 30, and bilateral rotation 20 degrees with pain at 20.  Repetitive motion testing did not result in additional limitation of motion.  There was pain and painful motion on examination.  There was no fatigue, weakness, lack of endurance, incoordination, spasm, effusion, instability, tenderness, redness, heat, or abnormal movement.  The examiner stated that the Veteran had no incapacitation episodes in the past 12 months.  There was no bladder dysfunction.  The examiner did note bowel dysfunction, but rectal and anal examination was normal.  

At an August 2012 VA examination, the Veteran reported flare-ups that limited his ability to lift heavy object or walk for extended periods.  Objective range of motion findings were: flexion 90 degrees or greater with no objective evidence of painful motion; extension 30 degrees or greater with no objective evidence of painful motion; bilateral flexion 30 degrees with no objective evidence of painful motion; and bilateral rotation 30 degrees with no objective evidence of painful motion.  Repetitive motion testing did not result in additional limitation of range of motion.  There was no functional loss and/or functional impairment after repetitive motion testing.  There was no weakness, excess fatigability, incoordination, pain on movement, instability, or other issues.  There was paraspinal tenderness on palpation of the lumbosacral area.  There was guarding and/or muscle spasm, however it did not result in an abnormal gait or spinal contour.  There was no muscle atrophy.  The examiner concluded that the Veteran's back condition did not have any impact on his ability to work.

Additional treatment records have been reviewed and do not contain range of motion or other objective findings necessary to evaluate the Veteran's condition based on VA criteria. 

Based on the evidence of record, the Board finds that an evaluation in excess of 10 percent for this time period is not warranted.  Objective findings from the Veteran's VA examinations are consistent with a 10 percent evaluation, but no greater. Forward flexion is greater than 60 degrees, combined range of motion of the thoracolumbar spine is greater than 120 degrees, and there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

With respect to 38 C.F.R. §§ 4.40, 4.45 and DeLuca consideration, to the degree that the Veteran's range of motion was limited upon repetitive motion, the findings did not closely approximate the criteria for a higher rating during this period.  The Veteran did not exhibit any further loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination upon repetitive motion testing.  Pain was noted at times during the examinations.  However, even with pain, the Veteran's flexion was not limited to less than 90 degrees, well above the 60 degrees or less contemplated by a higher rating, and the combined range of motion for the thoracolumbar spine is well above the 120 degree threshold for a higher rating.  The Veteran reported no episodes of giving way or falling due to his back.  There is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Further, to the extent that he argues that he experiences debilitating episodes of intervertebral disc syndrome (IVDS) or markedly severe flare-ups of back pain, the record is devoid of any findings that the Veteran has experienced incapacitating episodes as contemplated by the rating criteria , never mind episodes of the durations required to warrant even a compensable evaluation.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, IVDS Rating Formula, Note (1).  While the Board notes that the Veteran reported flare-ups of terrible pain, there is no evidence that these resulted in incapacitating episodes, and his descriptions of such, to the effect that they last all day and occur every day, lack credibility.  If the condition existed as he described, objective findings would be far different; the clinical findings noted fail to corroborate his allegations.

Extraschedular Consideration

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for all conditions currently on appeal. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture for the Veteran's back condition that the available schedular evaluation is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition on appeal with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and include consideration of all his complaints.  These include functional limitation as a result of limitations from range of motion and additional factors such as pain, fatigue, weakness, lack of endurance, or incoordination.  Thus, the Veteran's current ratings are adequate. 

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, neither the Veteran nor his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.


ORDER

An evaluation in excess of 10 percent for low back strain with degenerative joint disease, prior to December 2, 2013, is denied.


REMAND

With regard to evaluation of the low back since December 2, 2013, the Board finds that additional development is required.  While the necessity of further delay is unfortunate, it is required to obtain a full and fair disability picture.

At the January 2014 VA examination scheduled in response to the Veteran's December 2013 filing of a formal claim for TDIU, the examiner stated that the Veteran could not perform repetitive motion testing secondary to pain.  However, this assertion of total incapacity appears to be at odds with the other findings of severity of disability made during the examination, particularly his initial ranges of motion and the description of expected ranges with flare-ups.  Further, the described impairment indicates a marked increase in disability level at apparent odds with the described and observed functional capacity.  VA treatment records, while noting pain, do not include sufficient quantitative reports of function to permit weighing of the examination findings.  A new examination is necessary to provide context and a medical evaluation of actual functional capacity.

Additionally, entitlement to TDIU is dependent upon consideration of a Veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment.  38 C.F.R. § 4.16.  Because the question of appropriate evaluation of the low back remains open, the full impact of such on employability is unsettled.  The two claims are inextricably intertwined, and adjudication of TDIU must be deferred.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered)

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated VA treatment records from the VA South Texas and West Texas Health Care Systems, to include all associated medical centers and clinics, for the period of April 2015 to the present.

2.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant documents must be printed and provided for review.

The examiner must fully describe the current status of the service-connected low back disability, to include required range of motion testing and repetitive motion testing.  The examiner should also comment on the extent of functional capacity with flare-ups, and the frequency of such.

To the extent possible, the examiner must compare current findings to those of the January 2014 examination, and opine as to the functional impairment presented therein.  Specifically, the examiner should discuss the inability or refusal to complete repetitive motion testing in light of contemporaneous clinical findings.  In other words, do the measured limitations of motion, to include estimates of that on flare-ups, adequately reflect the actual functional impairment, or is the lack of repeated movement clinically significant?

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.
.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


